COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 RAMOND GOMEZ A/K/A                                            No. 08-12-00044-CR
 RAMON GOMEZ,                                   §
                                                                    Appeal from
                       Appellant,               §
                                                                355th District Court
 v.                                             §
                                                              of Hood County, Texas
 THE STATE OF TEXAS,                            §
                                                                 (TC # CR12001)
                       Appellee.                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore modify the judgment for Counts 1, 2, and 3 to reflect that punishment

was assessed by the trial court and not the jury. We therefore affirm the judgment of the trial

court as so modified. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF JANUARY, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.